                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

AFLAWED GOODSOUL,

        Plaintiff,
                                                  Case No. 19-cv-924-jdp
   v.

AMERICAN PSYCHIATRIC
ASSOCIATION AND AMERICAN
PSYCHOLOGICAL ASSOCIATION,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.




        /s/                                             01/07/2020
        Peter Oppeneer, Clerk of Court                     Date
